

116 S433 IS: Home Health Payment Innovation Act of 2019
U.S. Senate
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 433IN THE SENATE OF THE UNITED STATESFebruary 11, 2019Ms. Collins (for herself, Ms. Stabenow, Mr. Kennedy, Mr. Jones, Mr. Cassidy, Mr. Paul, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve home health payment reforms under the
			 Medicare program.
	
 1.Short titleThis Act may be cited as the Home Health Payment Innovation Act of 2019.
		2.Improvements to Medicare innovations and managed care related to home health services
 (a)Expanded waivers in shared savings programsSection 1899(f) of the Social Security Act (42 U.S.C. 395jjj(f)), is amended by adding at the end the following: Beginning not later than January 1, 2020, the Secretary shall include a waiver of the confined to his home requirement under sections 1814(a)(2)(C) and 1835(a)(2)(A) in one or more programs under this section..
 (b)Flexibility in Medicare advantage plansSection 1852 of the Social Security Act (42 U.S.C. 1395ww–2) is amended by adding at the end the following:
				
 (o)Flexibility if providing home health servicesNotwithstanding any other provision of law, any MA organization shall be permitted to waive the confined to his home requirement in the home health services benefit when the organization determines it is in the best interest of the enrollee..
			3.Improvements to home health payment reforms under Medicare
 (a)Application of budget neutralitySection 1895(b)(3) of the Social Security Act (42 U.S.C. 1395fff(b)(3)), as amended by section 51001(a)(2) of the Bipartisan Budget Act of 2018 (Public Law 115–123), is amended—
 (1)in subparagraph (A)(iv), in the fourth sentence— (A)by striking shall make and inserting shall not make; and
 (B)by striking and shall provide a description and all that follows through the period and inserting a period; and (2)in subparagraph (D)—
 (A)in the subparagraph heading, by striking assumptions and inserting evidence; (B)in clause (i)—
 (i)by striking differences between assumed and all that follows through and actual; (ii)by inserting attributable to the implementation of paragraphs (2)(B) and (4)(B) after behavior changes; and
 (iii)by adding at the end the following: The Secretary shall publish the determination under this clause with respect to an applicable year, including a description of the evidence used to make such determination, in the notice and comment rulemaking to update the prospective payment system under this subsection for such year. For purposes of the preceding sentence, the term evidence means the most recent data after January 1, 2020, that reflects the difference between real changes in case mix and behavioral changes relating to implementation of the provisions of and amendments made by section 51001 of the Bipartisan Budget Act of 2018 (Public Law 115–123).;
 (C)in clause (ii), by inserting attributable to the implementation of paragraphs (2)(B) and (4)(B) after expenditures; and (D)in clause (iii)—
 (i)by adding attributable to the implementation of paragraphs (2)(B) and (4)(B) after expenditures; and (ii)by adding at the end the following: If such a temporary increase or decrease does not exceed 2.00 percent in any given year, the Secretary shall apply the entire increase or decrease in the next calendar year payment update. In the case where such a temporary increase or decrease exceeds 2.00, the Secretary shall phase in the temporary increase or decrease in equal amounts not to exceed 2.00 percent in any given year through the respective calendar year payment updates. Notwithstanding the preceding sentence, the Secretary shall complete any such phase-in adjustment no later than 2029 and shall have the authority, after 2025, to waive the phase-in requirement as necessary to achieve budget neutrality by 2029. Prior to implementing such phase-in adjustments after 2025, the Secretary shall first receive certification from the Office of the Actuary of the Centers for Medicare & Medicaid Services that any such adjustments are appropriate..
 (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of such section 51001(a)(2).